           Case 4:04-cr-00141-JM Document 955 Filed 04/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:04CR00141-10-JM

J.C. COLLINS

                                             ORDER

       For the reasons set out below, Defendant’s second Motion for Compassionate Release

(Doc. No. 954) is DENIED.

       Defendant now asserts that his hypertension, intestinal issues, and obesity higher risk if

he contracted COVID-19. First, these health condition are not “extraordinary and compelling”

reasons warranting release. Although the First Step Act did not define this phrase, it defers to the

United States Sentencing Guidelines, which does set out examples.1 Defendant’s health

conditions are not listed. Furthermore, Defendant has provided no argument or evidence that his

health conditions cannot be controlled with medication or that they prevent him from

independently functioning within the prison. Second, “fear of contracting COVID-19 or of

experiencing more intense symptoms than the average person are not extraordinary or compelling




       1
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”

                                                 1
            Case 4:04-cr-00141-JM Document 955 Filed 04/27/21 Page 2 of 2




enough reasons for release.”2 Third, a struggling family is not grounds for release. The

guidelines explicitly set out what family grounds are to be considered: “(i) The death or

incapacitation of the caregiver of the defendant’s minor child or minor children” or “(ii) The

incapacitation of the defendant's spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner.”3

       For the reasons above as well as those set out in the October 20, 2020 Order, Defendant’s

Motion for Compassionate Release (Doc. No. 954) is DENIED.

       IT IS SO ORDERED, this 27th day of April, 2021.


                                                      UNITED STATES DISTRICT JUDGE




       2
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).
       3
           U.S.S.G § 1B1.13 cmt. n. 1.

                                                 2
